                                           Case 5:20-mj-71258-MAG Document 3 Filed 09/08/20 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     USA,                                                     Case No.5:20-mj-71258-MAG-1 (DMR)
                                                            Plaintiff,
                                   5
                                                                                                  Charging District's Case No.
                                                   v.
                                   6
                                                                                                  13-cr-07074-L
                                   7     DAVID WAYNE JETTER,
                                                            Defendant.
                                   8
                                   9                                 COMMITMENT TO ANOTHER DISTRICT

                                  10            The defendant has been ordered to appear in the Southern District of California, San

                                  11   Diego.

                                  12            The defendant may need an interpreter for this language: No Interpreter needed.
Northern District of California
 United States District Court




                                  13            The defendant:             ( ) will retain an attorney.

                                  14                                       (X) is requesting court-appointed counsel.

                                  15            The defendant remains in custody after the initial appearance.

                                  16

                                  17            IT IS ORDERED: The United States Marshal must transport the defendant, together with

                                  18   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

                                  19   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

                                  20   of the charging district should immediately notify the United States Attorney and the Clerk of the

                                  21   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

                                  22   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

                                  23   charging district.

                                  24   Dated: September 5, 2020
                                                                                              ______________________________________
                                  25                                                          DONNA M. RYU
                                                                                              United States Magistrate Judge
                                  26

                                  27

                                  28
